NUMBER 13-14-00051-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

Blanca Petty,                                                                  Appellant,

                                             v.

John K. Petty,                                      Appellee.
____________________________________________________________

             On appeal from the 329th District Court
                   of Wharton County, Texas.
____________________________________________________________

                                        ORDER
   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                           Order Per Curiam

       Appellant, Blanca Petty, filed an affidavit of indigence in the trial court. A contest to

the affidavit was filed, and the trial court conducted a hearing on the contest to appellant’s

indigence affidavit. At the conclusion of the hearing, the trial court sustained the contest

and denied appellant’s request for indigence status.

       Generally, a party may proceed on appeal without advance payment of costs if (1)
she files an affidavit of indigence in compliance with rule 20.1 of the Texas Rules of Appellate

Procedure, (2) her claim of indigence is not contested or any contest is not sustained, and

(3) a timely notice of appeal is filed. See TEX. R. APP. P. 20.1(a). The affidavit of indigence

must identify the party filing it and state the amount of costs, if any, the party can pay. TEX.

R. APP. P. 20.1(a)(2). The affidavit must also contain the information mandated by rule

20.1(b), which requires the party claiming indigence to provide detailed financial information.

TEX. R. APP. P. 20.1(b). The trial court clerk, the court reporter, or any party may challenge

the claim of indigence by filing a contest to the affidavit. TEX. R. APP. P. 20.1(e). If a

contest is filed, the party who filed the affidavit must prove the allegations contained in the

affidavit. TEX. R. APP. P. 20.1(g).

       Texas Rule of Appellate Procedure 20.1(j) provides that if the trial court sustains a

contest, the party claiming indigence may seek review of the court’s order by filing, within

ten days of the order sustaining the contest, a motion with the appellate court challenging

the order without advance payment. See TEX. R. APP. P. 20.1(j). Here, the trial court

sustained the contests to appellant's indigence on February 4, 2014. Appellant did not file

her motion with this Court seeking review of the indigence issue until February 17, 2014,

more than ten days after the trial court's order.

       The Court, having fully examined and considered the appellate record regarding the

indigence matter, is of the opinion that appellant's motion to review the trial court's indigence

determination is untimely. See id. Accordingly, appellant’s motion is DENIED. Appellant

must pay the costs of appeal.

       IT IS SO ORDERED.

                                                                 PER CURIAM

Delivered and filed the 11th
day of March, 2014.

                                              2